Citation Nr: 1509524	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive sleep apnea, claimed as a sleep disorder.

2.  Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1996 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in January 2014.  A copy of the hearing transcript has been associated with the record.

In January 2014 and March 2014, the Veteran submitted evidence which was accompanied by waivers of Agency of Original Jurisdiction (AOJ) consideration.  Hence, the Board may consider that evidence in this here decision and remand.  

The issue of service connection for a left ankle disability is REMANDED to the AOJ.


FINDING OF FACT

Obstructive sleep apnea was not present during the Veteran's period of active duty or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed obstructive sleep apnea is related to his active service.




CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

September 2009 and November 2009 letters fulfilled all the above-described notice requirements. 

VA's duty to assist has also been satisfied.  The Veteran's partial service treatment records and his private treatment records are in evidence.   
The Board here notes the Veteran's service treatment records (STRs) are missing, and that only partial STRs, which were obtained from the Veteran, are in his claims file.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained, or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000). 

Following his August 2009 claim for disability benefits, the RO contacted the Records Management Center (RMC) and requested the Veteran's complete STRs.  The RMC transferred the records on August 18, 2009.  The RO seems to never have received them, and issued two more requests for the records in September 2009 and received responses that the records were sent to the RO back in August 2009.  In October 2009, the RO performed a search for the Veteran's STRs and was unable to find them.  A Formal Finding of Unavailability of Service Records was issued on October 29, 2009.  Having reviewed the record evidence, the Board finds that it is reasonably certain that the Veteran's STRs have been lost, and further efforts to attempt to obtain them would be futile, as the RMC seems to have provided all of the Veteran's available STRs to the RO already, and they have been lost at the RO.  The Veteran was advised of this unfortunate development.

As part of VA's duty to assist, the RO provided the Veteran with a VA examination for his service connection claim in January 2013.  The examiner obtained a complete complaint history from the Veteran and provided a thorough physical examination, including the appropriate testing.  Rationale was provided to support the negative findings.  The examination of record is adequate for adjudicating the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Discussion of the Veteran's January 2014 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran concerning the nature and etiology of his sleep apnea, to include history of treatment. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  
  
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board notes that the Veteran is not entitled to presumptive service connection for his obstructive sleep apnea, as it is not considered a chronic disease for purposes of  38 C.F.R. § 3.303(b).  See C.F.R. § 3.309(a) (2014).       
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's existing STRs are negative for report of, treatment for, or diagnosis of any sleep problems.  The Veteran did not indicate experiencing any breathing problems or having frequent trouble sleeping on his March 2000 separation examination.  However, rather significantly, he did identify experiencing other problems - issues with his left ankle, a "blood deficiency," and "hypogl[cemia]."
 
The Veteran's private medical records show that he complained of problems sleeping in November 2005, August 2008, September 2009, November 2010, July 2011, August 2011, October 2011, and May 2012.  He was diagnosed with insomnia and was first prescribed Ambien in August 2008.  The earlier records also reference the Veteran as having problems with depression, and there was no reference to the Veteran's active service.  At the September 2009 visit, the Veteran first complained that he snored, and stated that he believed that he had sleep apnea.  His doctor noted that the Veteran was referred for a sleep study. 

In August 2011, the Veteran was seen for a sleep study evaluation.  The first sleep study was conducted on August 9.  The study showed obstructive events along with desaturation, arousals, and mild to moderate snoring.  The Veteran was diagnosed with moderate obstructive sleep apnea syndrome, severe during REM sleep, and possible parasomnia by history.  The physician recommended that the Veteran return to the sleep laboratory for CPAP titration to treat the obstructive sleep apnea.  Another sleep study was conducted on August 18, resulting in a diagnosis of moderate obstructive sleep apnea, successfully treated with CPAP.  Notably, the doctor did not comment on the sleep apnea etiology, only diagnosing the condition. 

In August 2010, the Veteran's ex-spouse provided a statement in which she related that she was married to the Veteran when he was in active service, and that he always had a difficult time initiating sleep.  She also reported that the Veteran was never able to stay asleep for longer than two-three hours, and woke up abruptly. 

Another lay statement was submitted in August 2010 by the Veteran's former roommate from active service, who related that the Veteran could not sleep and would stay awake at nights, which made the Veteran cranky and fatigued.  

A VA Examination was conducted in January 2013 to assess the etiology of the Veteran's sleep apnea.  The examiner noted that the Veteran's obstructive sleep apnea was diagnosed in August 2011.  The examiner related that the Veteran reported loud snoring and sleep apnea since about 1998.  The examiner also noted that a review of the Veteran's claims file did not show visits for this issue, and that statements from the Veteran's wife and buddy reported that the Veteran had problems falling asleep at night, and that he woke up every two-three hours.  The examiner reported that the Veteran took Ambien, which helped him sleep for five hours straight, and that without the medication he slept for two-three hours.  The Veteran also indicated that he worked at night due to his sleep problem and sleeping during the day.  The examiner noted that the Veteran used a continuous positive airway pressure (CPAP) machine.  

The examiner concluded that the Veteran's sleep apnea was less likely than not related to his active service.  While the Veteran did have sleep apnea, the examiner emphasized that he was not seen for sleep apnea or sleep apnea complaints in service, and that the letters from the Veteran's ex-wife and buddy reflected a sleep disorder during the service, rather than sleep apnea.  The examiner added that the typical signs of possible sleep apnea during the Veteran's active service were not shown in the contemporaneous records.  

March 2014 private treatment records show follow-ups for obstructive sleep apnea.  The doctor related that, per the Veteran, he has experienced snoring and insomnia since 1998, and that his ex-spouse described sudden abrupt awakenings.  The physician noted that the Veteran had poor CPAP compliance due to discomfort with the mask; an allergy-related nasal obstruction; and that improved insomnia.  No nexus opinion was provided.

After a review of the record, the Board concludes that entitlement to service connection for obstructive sleep apnea is not warranted.  While the Veteran is currently diagnosed with the condition, the competent and probative evidence of record does not demonstrate a nexus between the obstructive sleep apnea and his active service. The available STRs are absent of any complaints or findings related to obstructive sleep apnea during active service.  The Veteran reported no sleep issues, snoring, or any such problems at time of service separation.   

Further, as indicated, the record includes a January 2013 VA examination which was conducted to address the etiology question at issue.  The physician found no relationship between the Veteran's in-service sleep problems, as reported by him and two people close to him, and the post-service diagnosis of obstructive sleep apnea.  The Board acknowledges that while the examiner based her opinion on only a partial set of the Veteran's STRs (as they are missing), the examiner stated that no note in the claims file substantiated the typical signs of possible sleep apnea at the time of the Veteran's active service.  In other words, the examiner stated that even if the lack of STR information is taken out of the equation, the Veteran's, his ex-spouse's, and his buddy's descriptions of the Veteran's sleep-related issues which he experienced during active service reflected a sleep disorder, and not the typical signs and symptoms of sleep apnea.   

The Board also notes that the record shows that the Veteran was seen by a private practitioner for insomnia starting in November 2005.  He only complained of problems sleeping.  It was not until September 2009, which was after he filed his claim for service connection, when he complained that he snored, and stated that he believed that he had sleep apnea.  This was when his doctor referred him for a sleep study, which the Veteran underwent in August 2011.  Therefore, it can be deduced that the Veteran's sleep apnea symptoms did not start until about 2009, which is when the Veteran started reporting them.  Despite having seen the same doctor since November 2005, and having reported insomnia and other issues to the provider, the Veteran did not relate any snoring or apnea symptoms until September 2009, and was finally diagnosed with obstructive sleep apnea in August 2011.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms, including his January 2014 Board hearing testimony.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

To the extent that he reported having sleeping problems (and, specifically, problems initiating sleep and staying asleep for longer than two-three hours), he is competent to provide such a history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of his insomnia symptoms and their effect on his activities.  However, although the Veteran is competent to report sleeping problems, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claim. The Veteran's assertions opining that his current obstructive sleep apnea is related to his active duty service are outweighed by the medical evidence to the contrary.  The Board finds the January 2013 VA examination to be the only competent and probative evidence of record, and therefore accords it greater weight than the Veteran's subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).                                                     

Consideration has also been given to the Veteran's more recent contention articulated at the January 2014 hearing, that his wife told him that his sleep apnea symptoms ("losing his breath") started during his active service.  The Board affords little credibility to the Veteran's report of "losing his breath" (or sleep apnea symptoms) since service.  During his January 2014 hearing, the Veteran related that his ex-wife observed him "losing his breath" and that he was aware of having had a sleep problem as far as 1997-1998.  First, as noted, the available STRs are absent any complaints, treatment, or diagnosis of sleep apnea, chronic snoring, or sleep other problems.  In addition, in an August 2010 statement, the Veteran's ex-spouse reported that she observed that the Veteran had trouble falling and staying asleep.  She did not say anything about him experiencing sleep apnea symptoms such as snoring or "losing breath."  The other buddy statement also did not report any such issues, and was consistent with the ex-wife's statement as far as the observed symptomatology of sleeplessness.  

It is also noteworthy that the Veteran did not start reporting sleep apnea symptoms (snoring) to his doctor until September 2009.  Had he been experiencing those symptoms before, he presumably would have reported them, as he did report symptoms of insomnia and multiple other issues before September 2009.  Such weighs heavily against his more recent reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has ... the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  See also AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Therefore, his failure to report any snoring/sleep apnea complaints before September 2009 is persuasive evidence that he was not experiencing any relevant problems then, and outweighs his present recollection to the contrary.   

The Board finds that the January 2013 VA examiner detailed the Veteran's symptoms and history of sleep issues.  The examiner explicitly considered the Veteran's assertion that his current sleep apnea was related to the sleep problems/insomnia he experienced in active service.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly.  The Veteran has not provided any private medical opinion which addresses any relationship between his self-reported in-service sleep apnea/insomnia symptoms and his current obstructive sleep apnea.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board empathizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim, and that the Veteran's assertions opining that his current disability is related to his active duty service and any symptoms he experienced therein are outweighed by the medical evidence to the contrary.   

In summary, as the preponderance of the evidence is against the claim, service connection for obstructive sleep apnea is not warranted. 


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



REMAND

On his March 2000 service separation examination, the Veteran noted that he has problems with his left ankle, and he has tried to give it time, but that the ankle has not improved.  The physician who examined him wrote that the Veteran experienced a "left ankle sprain, chronic."

A September 2010 X-ray of the left ankle from the West Houston Medical Center showed that the impression was the existence of a calcaneus spur at the insertion of the Achilles tendon; a bony prominence at the interior/inferior margin of the distal tibia, probably related to an old injury; with no fracture, dislocation, or other abnormalities noted.  The physician noted that the X-rays were taken because of complaints of pain due to an old fracture.

A May 2012 Decision Review Officer (DRO) conference report noted that the Veteran asserted that his left ankle injury was due to in-service activities, and especially the boots which the Veteran wore.  The Veteran also reported twisting his ankle while wearing his boots, and being prescribed Motrin from 1996 to 1999 for a chronic left ankle sprain.  

At the January 2013 VA examination, the Veteran reported that his left ankle "locked" frequently, that he experienced no pain, and took no medication for it.  The examiner opined that the Veteran's left ankle disability was less likely than not related to his active service, as the Veteran's SMRs, except for a notation on the service separation examination which did not mention an injury, contained no clinical notes relating to left ankle problems.  The examiner stated that the Veteran had a normal left ankle.     

A March 2013 treatment note from a chiropractor related that the Veteran reported left ankle pain, instability, and occasional locking, which have occurred since his time in active service.  The Veteran also reported increased symptoms with activity such as running, standing on the balls of his feet, a constant burning sensation, and favoring the top and outside of his ankle.  Upon examination, the chiropractor found left ankle and ATF complex tenderness and adhesions.  Here, the Board notes that the rest of the chiropractor's notes are impossible to read due to the quality of the photocopy provided.    

In sum, the medical evidence of record appear to present conflicting information as to whether the Veteran does or does not have a current left ankle disability.  The January 2013 VA examiner found that the Veteran had a normal left ankle.  By contrast, the September 2010 X-rays showed the existence of a calcaneus spur at the insertion of the Achilles tendon and a bony prominence at the interior/inferior margin of the distal tibia, probably related to an old injury; and the March 2013 chiropractic treatment note reported left ankle and ATF complex tenderness and adhesions.    

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a new VA examination, as it is unclear whether the Veteran has, or has had at any point during the pendency of this appeal, a left ankle disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim).

In addition, any outstanding private treatment records should be obtained, to include a more legible copy of the March 2013 chiropractic records.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify and provide authorization for VA to obtain medical records from any non-VA health care providers who have treated him for a left ankle disability.  Obtain any identified records.  If the records cannot be obtained, notify the Veteran and provide him the opportunity to submit the records.  This should include the March 2013 chiropractic records, and any other treatment from that provider.

2. Then, schedule the Veteran for a VA examination with the appropriate examiner to assess the nature and etiology of his left ankle disability, if any.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The rationale for all opinions should be provided.  The examiner should provide the following information:

a) Identify/diagnose any disability of the left ankle that has existed at any time during the appeal period.  If the examiner does not find that the evidence supports a diagnosis of a left ankle disability, such should be definitively stated and explained.  Reference should be made to the Veteran's March 2000 service separation examination, which noted a chronic left ankle sprain; the January 2013 VA examination, which found no disability; the September 2010 X-rays, which showed the existence of a calcaneus spur at the insertion of the Achilles tendon and a bony prominence at the interior/inferior margin of the distal tibia, probably related to an old injury; and the March 2013 chiropractic treatment note reported left ankle and ATF complex tenderness and adhesions.  

b) For any identified left ankle disability, the examiner should state whether it is at least likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related thereto, to include any alleged trauma and/or the physical stresses of service, including the wear of boots.
        
3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


